DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The features, as found in claim 1 of a display driver integrated circuit comprising “a first transistor (LV) formed on the first substrate (102); and a second transistor (MV) or a third transistor (HV) formed on the second substrate (152), wherein the display driver IC device is configured to apply a first voltage to the first transistor, and to apply either a second voltage greater than the first voltage to second transistor or a third voltage greater than the first voltage and the second voltage to the third transistor (Fig. 3)” is not found in the prior art along with the rest of the limitations of claim 1.
The feature, as found in claim 11, of a display driver integrated circuit comprising “a back via stack structure (194) comprising a back via hole (194a) penetrating the second substrate (152), the second interlayer insulating layer (159), the first and second bonding insulating layers (112/162), and the first interlayer insulating layer (109), a metal layer (194b) inside the back via hole and on the second back surface, 34Attorney Docket No.: SAM-57313and a 
The feature, as found in claim 17, of a display driver integrated circuit device comprising “a back via stack structure (194) electrically connected to the plurality of connection terminals, vertically penetrating the second substrate (152), the second interlayer insulating layer (159), the bonding insulating layer (112/162), and the first interlayer insulating layer (109), and electrically connected to the wiring layer, wherein the back via stack structure is located adjacent to one side of one of plurality of connection terminals (Figs. 6A and 6B)” is not found in the prior art along with the rest of the limitations of claim 17.
The closest in the art is Kim (US 20170154873 A1).
Kim teaches a plurality of layers including first and second substrates, interleaving insulating layers, and bonding insulating layers (Fig. 2), but does not teach the required passivation layer embedded within the via hole and electrically connected to a conductive bump, the claimed back stack structure, or the claimed relationship of transistors, substrates, and voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.